Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 4/12/2022.  Claim 1 has been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 7 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
At least claim 1 contains “configured to” language.  Applicants are advised to explain how this is a positive recitation of the function performed by plurality of units (i.e., how is it different from claiming “operable to” or other intended use recitations). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claim(s) below are not clearly understood and as such render the claims vague/indefinite: 
As per claim 1: the claim recites "at least one test connector" (in line 3) and then recites "a corresponding test connector" (in line 8-9) and goes on to recite "by the corresponding test connector"  (in line 11); it is unclear which test connecter is referenced (i.e., is the test connector in line 11 the same as that in lines 8-9 or the same as the test connecter in line 3)? Are these all one and the same test connectors and/or different test connectors, appropriate correction is required.  
As per claims 2-7 they all depend from claim 1 and are therefore rejected for having the same deficiency as presented above with respect to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Budan (US 20120095624 A1) in view of Zavidniak (US 20090184574 A1) and further in view of Matsuda (JP2000339067 A).
Regarding Claim 1, Budan discloses:
An acquisition system for aircraft, comprising an avionics rack, wherein the avionics rack comprises a front panel provided with at least one test connector configured to be connected to at least some data buses of the aircraft (Budan p2 col1 ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.)
and at least one recording device (the Laptop in Budan is interpreted as a recording device; Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1)
the at least one recording device comprising a housing and an acquisition port (Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1; ¶ 25:  A standard USB lead 12 may link the PC interface 10 to a USB connector 16 of the computer 4)
the acquisition port being provided on an outer face of the housing (Fig 1)
the acquisition port of each recording device being engaged with a corresponding test connector of the avionics rack (Budan p2 col1 ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.)
the at least one recording device being configured to acquire at least some signals applied to the acquisition port by the corresponding test connector (Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1; ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.; Fig 1)
to store the acquired signals (Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1)

Budan does not disclose the following; however Zavidniak teaches:
wherein the avionics rack comprises a front panel provided with at least one test connector configured to be connected to at least some data buses of the aircraft (rack connected to data bus: Zavidniak p3 col2 ¶ 28: FIG. 3 illustrates a functional block diagram of an exemplary aircraft mounted communication system 70 in accordance with an aspect of the present invention. In the illustrated system 70, an intrabus assembly 71 is utilized within an aircraft to interconnect each of a plurality of line replaceable equipment racks (LRERs) 72-79 loaded communications equipment each having at least one equipment module operative to perform a communications function; test connector is not meaningfully distinct from any particular port as described in: Zavidniak p6 col1 ¶ 44: It will further be appreciated that a given aperture of the plurality of apertures 232-235 on the panel 230 can contain multiple ports, representing connectors for a plurality of electronics modules within the rack. The apertures 232-235 and their corresponding ports correspond to similar structures on the intrabus interface panel 200 illustrated in FIG. 6, such that the intrabus interface panel 200 and the rack interface panel 230 allow for rapid connection of the rack to the intrabus during installation of a loaded rack)

Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Budan with Zavidniak. Budan discloses the fundamental recording device portion of this claim, however it does not specify the configuration of the associated rack. Zavidniak further describes a rack with the basic features described in the claims. Adding Zavidniak to Budan allows for a clearer description of the connection with the avionics rack, thus allowing for better/cheaper/more efficient wiring to said rack.
	Budan and Zavidniak disclose the invention as detailed above. 
	However, they do not appear to explicitly disclose wherein the recording device is configured to receive electrical power and transfer/transmit data via the same port.  
	Nevertheless, utilizing the same port for both power and transferring of data was well known in the art prior to the effective filing date of the given invention as is evident by the disclosure of Matsuda (see at last Abstract “USB cable capable of simultaneously applying the transfer of data and the charge of electricity to an external device”).
	One of ordinary skill in the art would have been motivated to modify Budan’s USB port to both receive power and transfer data simultaneously in order to form a better user experience (i.e., by minimizing the number of cables needed to plug and/or unplug the laptop to the aircraft). 
	Motivation to combine Matsuda with Budan and Zavidniak not only comes from knowledge well known in the art but also from Budan (see at least ¶16, 25 & 27).
Regarding Claim 2, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1,  and Budan also discloses:
in which the recording device is, furthermore, configured to transmit, in at least one predetermined frequency band, at least some of the stored acquired signals (Budan p2 col2 ¶ 27: However, on the ground, other means of transferring data to the ground systems may be used, such as a USB key, a 3G link, a WIFI link or even a Bluetooth link, provided that these transfer means are deactivated during the flight.)
Regarding Claim 4, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1, and Budan also discloses:
in which at least one of the acquisition port or the at least one test connector is compatible with a current aeronautical standard (Budan p2 col1 ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.)
Regarding Claim 5, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1, and Budan also discloses:
The acquisition system according to claim 1, in which the recording device has a volume less than or equal to 10 L (a standard laptop is less than 10L: Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1)
Regarding Claim 6, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1, and Budan also discloses:
An aircraft equipped with an acquisition system according to claim 1 (Budan Abstract: A transportable device for recording flight data obtained from an avionics system in an aircraft is provided)
Regarding Claim 7, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 6, but Budan does not specifically disclose the following; however Zavidniak teaches::
further comprising a communication antenna positioned at a distance from the avionics rack, the recording device being connected to the communication antenna. (Zavidniak p2 col2 ¶ 22: In additional, the intrabus assembly 26 can connect the plurality of LRERs 12-14 to external resources 36 within the aircraft, including one or more antennae and at least one power distribution unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Budan with Zavidniak. Budan discloses the fundamental recording device portion of this claim, however it only discloses a standard laptop without elaborating on any potential (fairly standard) attachments such as antennae. Zavidniak further describes a connection to an antenna used for the same purposes as the antenna described in the claims. Adding Zavidniak to Budan in this way removes potential interference and clarifies potential connections and accessories not clearly stated in Budan (allowing for more specific constructions specs).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Budan (US 20120095624 A1) in view of Zavidniak (US 20090184574 A1) as applied to Claim 2 above and further in view of Wikipedia. “Data Compression”.  Budan in combination with Data Compression teaches:
in which the recording device is, furthermore, configured to apply a compression method to at least some of the stored acquired signals before a transmission thereof. (Budan p2 col2 ¶ 27: However, on the ground, other means of transferring data to the ground systems may be used, such as a USB key, a 3G link, a WIFI link or even a Bluetooth link, provided that these transfer means are deactivated during the flight.).
Therefore, Budan discloses a means of transferring data, but does not specifically state that the data is compressed.  However, data compression is a known means of improving data transfer speed and therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention See the “Data Compression” Wikipedia article on data compression: “Compression is useful because it reduces the resources required to store and transmit data.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663